Order entered March 31, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00045-CV

 IRA W. BREWER, EUGENIA BREWER AND ALL OTHER OCCUPANTS, Appellants

                                              V.

 U.S. BANK, N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE BEAR
                      STERNS ARM TRUST, ET AL., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-01529-2013

                                          ORDER
       Before the Court is appellants’ March 24, 2014 unopposed motion to extend time to file

brief. Appellants seek an extension to April 4, 2014. Our records reflect that on March 24,

2014, we granted appellants’ March 21, 2014 extension motion and extended the deadline to file

the brief to April 4, 2014 as appellants requested. Because the relief appellants are seeking in

their current motion has been previously granted, we DENY the motion as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE